DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 7, para 0026; the first occurrence of the acronym “FSM” should be spelled out.
Page 25, para 0070, line 7; the phrase “any suitable number and/por type of forms” should apparently by -- any suitable number and/or type of forms --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	

Regarding claim 11, the limitations “when a trigger is received or after a period of time since last refresh elapsed: executing logic of a workflow of the RPA robot, by the computing system, and when the executed logic indicates that the one or more variable updates should occur, modifying at least one of the one or more bound variable in the memory based on the executed logic, by the computing system, and refreshing a UI of the application after the RPA robot modifies the one or more bound variables, by the computing system” are not positively recited in the claim(s). Instead, the method steps are conditional steps. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met (See Ex parte Schulhauser). 
For the following rejection, the Examiner interpreted claim 11 without the conditional limitations.
Claims 12 – 17 are dependent claims and thus also rejected.
Regarding claim 18, the limitations “when a trigger is received or after a period of time since last refresh elapsed: executing logic of a workflow of the RPA robot, by the computing system, and when the executed logic indicates that the one or more variable updates should occur, modifying at least one of the one or more bound variable….wherein the binding of the one or more variables in the one or more activities of the workflow of the RPA robot comprises configuring the RPA robot with respective…” are not positively recited in the claim(s). Instead, the method steps are conditional steps. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met (See Ex parte Schulhauser). 
For the following rejection, the Examiner interpreted claim 18 without the conditional limitations.
Claims 19 and 20 are dependent claims and thus also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9, 11 – 16 and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pathak et al., (US 2019/0213242 A1) (hereinafter “Pathak”).

Pathak discloses;
Regarding claim 1, a computer program for performing shared variable binding [i.e., a device for determining a data class associated with a form input field and based on the data class, populating the form input field by the autofill application with data from a productivity application (e.g., calendar, contacts, emails, coupon codes that are associated with the form input field data class (page 1, para 0005 and 0014), (page 2, para 0015), (see figures 1 and 5)] and parallel execution of a process and robot workflow activities for robotic process automation (RPA) [i.e., inputting in the other form data (e.g., departure date) in a form input field cause determination of the class associated with the form input field (e.g., departure city) by the autofill application 120 at the same (page 3, para 0026), (see figure 1), (page 2, para 0020), (see figure 1)] embodied on a non-transitory computer-readable medium [i.e., a memory storing one or more instructions (page 1, para 0005)], the computer program configured to cause at least one processor to: 
execute an RPA robot that is configured to access and modify one or more bound variables associated with one or more user interface (UI) elements of an application in parallel with the application, the one or more bound variables located in memory [i.e., based on the data class, populating the form input field by the autofill application with data from a productivity application (e.g., calendar, contacts, emails, coupon codes that are associated with the form input field data class (page 1, para 0005 and 0014), (page 2, para 0015), (see figure 1) i.e., inputting in the other form data (e.g., departure date) in a form input field cause determination of the class associated with the form input field (e.g., departure city) by the autofill application 120 at the same (page 3, para 0026), (see figures 1 and 2), (page 2, para 0020), (page 4, para 0028) i.e., this can include populating the actual form input with highlighted text to complete text input by a user (page 4, para 0033)] Note; the autofill application populates i.e., “access and modify” the departure city input field of the form i.e., “UI element” with a specific departure city, when a user inputs a departure date on the departure date input field]; 
execute logic of a workflow of the RPA robot [i.e., execute the auto-fill application 120 (page 2, para 0020), (see figure 1), (see 206 of figure 2)]; and 
modify at least one of the one or more bound variables in the memory based on the executed logic, thereby updating values displayed in the one or more UI elements of the application [i.e., inputting in the other form data (e.g., departure date) in a form input field cause determination of the class associated with the form input field (e.g., departure city) by the autofill application 120 at the same (page 3, para 0026), (see figures 1 and 2), (page 2, para 0020) Note; the autofill application populates i.e., “access and modify” the departure city input field of the form i.e., “UI element” with a specific departure city, when a user inputs a departure date on the departure date input field], [i.e., this can include populating the actual form input with highlighted text to complete text input by a user (page 4, para 0033) i.e., provides values for auto-populating the field (page 2, para 0020)].  
Regarding claim 2, the computer program of claim 1, wherein the application comprises a form generated via an RPA designer application and the RPA robot is configured to launch the form based on an activity in a workflow of the RPA robot [i.e., detect a form input field on application 130 (see figure 1), (page 3, para 0022)].  
Regarding claim 3, the computer program of claim 1, wherein the RPA robot is configured to access and modify the one or more bound variables based on a trigger [i.e., detect, via the application, a form input field of a form rendered by the application…(page 1, para 0005) i.e., inputting in the other form data (e.g., departure date) in a form input field cause determination of the class associated with the form input field (e.g., departure city) by the autofill application 120 at the same (page 3, para 0026), (see figures 1 and 2), (page 2, para 0020)].  
Regarding claim 4, the computer program of claim 3, wherein the trigger comprises a button press event, a menu option selection event [i.e., detect, via the application, a form input field of a form rendered by the application…(page 1, para 0005)].  
Regarding claim 5, the computer program of claim 1, wherein the RPA robot and the application are configured so a user can interact with the application while the RPA robot is performing the logic for assessing and modifying the one or more bound variables [i.e., based on the data class, populating the form input field by the autofill application with data from a productivity application (e.g., calendar, contacts, emails, coupon codes that are associated with the form input field data class (page 1, para 0005 and 0014), (page 2, para 0015), (see figure 1) i.e., inputting in the other form data (e.g., departure date) in a form input field cause determination of the class associated with the form input field (e.g., departure city) by the autofill application 120 at the same (page 3, para 0026), (see figures 1 and 2), (page 2, para 0020), (page 4, para 0028) i.e., this can include populating the actual form input with highlighted text to complete text input by a user (page 4, para 0033)] Note; the autofill application populates i.e., “access and modify” the departure city input field of the form i.e., “UI element” with a specific departure city, when a user inputs a departure date on the departure date input field].  
Regarding claim 6, the computer program of claim 1, wherein the computer program is further configured to cause the at least one processor to: refresh a UI of the application after the RPA robot modifies the one or more bound variables [i.e., populate the form input field of the form with the anticipatory response (see reference 212 of figure 2), (page 4, para 0033)].  
Regarding claim 7, the computer program of claim 1, wherein the computer program is further configured to cause the at least one processor to: periodically refresh a UI of the application [i.e., populate the form input field of the form with the anticipatory response (see reference 212 of figure 2), (page 4, para 0033)].  
Regarding claim 8, the computer program of claim 1, wherein the one or more bound variables are associated with and displayed in a text field, a text area, or a combination thereof, in the application [i.e., a form input field (page 1, para 0005 and 0014), (page 2, para 0015), (see figures 1 and 5)].  
Regarding claim 9, the computer program of claim 1, wherein the computer program is further configured to cause the at least one processor to: 
bind the one or more bound variables in one or more activities of the workflow of the RPA robot, thereby enabling the RPA robot to locate the bound variables in memory [i.e., based on the data class, populating the form input field by the autofill application with data from a productivity application (e.g., calendar, contacts, emails, coupon codes that are associated with the form input field data class (page 1, para 0005 and 0014), (page 2, para 0015), (see figure 1)].   
Regarding claim 11, a computer-implemented method for performing shared variable binding [i.e., determining a data class associated with a form input field and based on the data class, populating the form input field by the autofill application with data from a productivity application (e.g., calendar, contacts, emails, coupon codes that are associated with the form input field data class (page 1, para 0005 and 0014), (page 2, para 0015), (see figures 1 and 5)] and parallel execution of a process and robot workflow activities for robotic process automation (RPA) [i.e., inputting in the other form data (e.g., departure date) in a form input field cause determination of the class associated with the form input field (e.g., departure city) by the autofill application 120 at the same (page 3, para 0026), (see figure 1), (page 2, para 0020), (see figure 1)], comprising: 
executing, by a computing system, an RPA robot that is configured to access and modify one or more bound variables associated with one or more user interface (UI) elements of an application in parallel with the application, the one or more bound variables located in memory [i.e., based on the data class, populating the form input field by the autofill application with data from a productivity application (e.g., calendar, contacts, emails, coupon codes that are associated with the form input field data class (page 1, para 0005 and 0014), (page 2, para 0015), (see figure 1) i.e., inputting in the other form data (e.g., departure date) in a form input field cause determination of the class associated with the form input field (e.g., departure city) by the autofill application 120 at the same (page 3, para 0026), (see figures 1 and 2), (page 2, para 0020), (page 4, para 0028) Note; the autofill application populates i.e., “access and modify” the departure city input field of the form i.e., “UI element” with a specific departure city, when a user inputs a departure date on the departure date input field];
Regarding claim 12, the computer-implemented method of claim 11, wherein the application comprises a form generated via an RPA designer application and the RPA robot is configured to launch the form based on an activity in a workflow of the RPA robot [i.e., detect a form input field on application 130 (see figure 1), (page 3, para 0022)].  
Regarding claim 13, the computer-implemented method of claim 11, wherein the trigger comprises a button press event, a menu option selection event [i.e., detect, via the application, a form input field of a form rendered by the application…(page 1, para 0005)].  
Regarding claim 14, the computer-implemented method of claim 11, wherein the RPA robot and the application are configured so a user can interact with the application while the RPA robot is performing the logic for assessing and modifying the one or more bound variables [i.e., based on the data class, populating the form input field by the autofill application with data from a productivity application (e.g., calendar, contacts, emails, coupon codes that are associated with the form input field data class (page 1, para 0005 and 0014), (page 2, para 0015), (see figure 1) i.e., inputting in the other form data (e.g., departure date) in a form input field cause determination of the class associated with the form input field (e.g., departure city) by the autofill application 120 at the same (page 3, para 0026), (see figures 1 and 2), (page 2, para 0020), (page 4, para 0028) i.e., this can include populating the actual form input with highlighted text to complete text input by a user (page 4, para 0033)] Note; the autofill application populates i.e., “access and modify” the departure city input field of the form i.e., “UI element” with a specific departure city, when a user inputs a departure date on the departure date input field].  
Regarding claim 15, the computer-implemented method of claim 11, wherein the one or more bound variables are associated with and displayed in a text field, a text area, or a combination thereof, in the application [i.e., a form input field (page 1, para 0005 and 0014), (page 2, para 0015), (see figures 1 and 5)].  
Regarding claim 16, the computer-implemented method of claim 11, further comprising: binding, by the computing system, the one or more bound variables in one or more activities of the workflow of the RPA robot, thereby enabling the RPA robot to locate the bound variables in memory [i.e., based on the data class, populating the form input field by the autofill application with data from a productivity application (e.g., calendar, contacts, emails, coupon codes that are associated with the form input field data class (page 1, para 0005 and 0014), (page 2, para 0015), (see figure 1)].   
Regarding claim 18, a computer-implemented method for performing shared variable binding [i.e., determining a data class associated with a form input field and based on the data class, populating the form input field by the autofill application with data from a productivity application (e.g., calendar, contacts, emails, coupon codes that are associated with the form input field data class (page 1, para 0005 and 0014), (page 2, para 0015), (see figures 1 and 5)] and parallel execution of a process and robot workflow activities for robotic process automation (RPA) [i.e., inputting in the other form data (e.g., departure date) in a form input field cause determination of the class associated with the form input field (e.g., departure city) by the autofill application 120 at the same (page 3, para 0026), (see figure 1), (page 2, para 0020), (see figure 1)], comprising: 
executing, by a computing system, an RPA robot that is configured to access and modify one or more bound variables associated with one or more user interface (UI) elements of an application in parallel with the application, the one or more bound variables located in memory [i.e., based on the data class, populating the form input field by the autofill application with data from a productivity application (e.g., calendar, contacts, emails, coupon codes that are associated with the form input field data class (page 1, para 0005 and 0014), (page 2, para 0015), (see figure 1) i.e., inputting in the other form data (e.g., departure date) in a form input field cause determination of the class associated with the form input field (e.g., departure city) by the autofill application 120 at the same (page 3, para 0026), (see figures 1 and 2), (page 2, para 0020), (page 4, para 0028) Note; the autofill application populates i.e., “access and modify” the departure city input field of the form i.e., “UI element” with a specific departure city, when a user inputs a departure date on the departure date input field]; 
binding, by the computing system, the one or more bound variables in one or more activities of the workflow of the RPA robot, thereby enabling the RPA robot to locate the bound variables in memory [i.e., based on the data class, populating the form input field by the autofill application with data from a productivity application (e.g., calendar, contacts, emails, coupon codes that are associated with the form input field data class (page 1, para 0005 and 0014), (page 2, para 0015), (see figure 1)].
Regarding claim 19, the computer-implemented method of claim 18, further comprising: refreshing a UI of the application after the RPA robot modifies the one or more bound variables, by the computing system [i.e., populate the form input field of the form with the anticipatory response (see reference 212 of figure 2), (page 4, para 0033)].  
Regarding claim 20, the computer-implemented method of claim 18, wherein the trigger comprises a button press event, a menu option selection event [i.e., detect, via the application, a form input field of a form rendered by the application…(page 1, para 0005)].

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10; 
the prior art of record, Pathak discloses the computer program of claim 9, 
However, Pathak do not disclose “wherein the binding of the one or more variables in the one or more activities of the workflow of the RPA robot comprises configuring the RPA robot with respective pointers to the bound variables in memory, calling an application programming interface (API) of the application, by the RPA robot, that provides memory information for the one or more bound variables, or a combination thereof”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Djabarov (US 8,214,362 B1) discloses intelligent identification of form filed elements.
Bourdev (US 7,343,551 B1) discloses autocompleting form fields based on previously entered values.
ALEXANDER (US 2017/0060366 A1) discloses knowledge base search and retrieval based on document similarity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194